Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Claims 1-8 and 18-23 in the reply filed August 30th, 2022 is acknowledged. The traversal is on the ground(s) that “the subject matter of all claims is sufficiently related that a thorough search for the subject matter of any one Group of claims would encompass a search for the subject matter of the remaining claims. Thus, it is respectfully submitted that the search and examination of the entire application could be made without serious burden.”
	This is not found persuasive because, as explained in the previous restriction, the compound/composition of Group I can be used in a molding process (see Col. 5, Para. 1 of U.S. 4,303,775 A), rather than in the film forming processes of Group II. For this reason, despite having related technical features, the method of Group II is still found to be distinct (i.e. not “sufficiently related”) from the compound/composition of Group I.
	Furthermore, as explained in the previous restriction, the compound/composition of Group I is classified in C08G 73/10, while the method of Group II is classified in G03F 7/26. Therefore, the inventions have acquired a separate status in the art in view of their different classification, and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). For these reasons, there would be a serious search and/or examination burden if the restriction were not required.
The requirement is still deemed proper and is therefore made FINAL.

Claims 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 30th, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 8, 18, 19, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takamatsu (TW 201348296 A).
Regarding claims 1 and 18, Takamatsu teaches a material for forming an organic film (Page 3, Para. 1), comprising: a polymer (component A; Page 3, Para. 1) having a structure shown by general formula 1A of the instant claims as a partial structure (formula 1; Page 3, Para 2; see formula 1 and formula 2 depicted below).

    PNG
    media_image1.png
    146
    665
    media_image1.png
    Greyscale

Formula 1 from [0021] of Takamatsu

    PNG
    media_image2.png
    104
    202
    media_image2.png
    Greyscale

Selection of Formula 2 from [0023] of Takamatsu

Regarding claims 2, 4, 6, 19, 21, and 23, the limitations of the instant claims are clearly met by the structures shown above of formulas 1 and 2 of Takamatsu.
Regarding claim 8, Takamatsu further teaches that the material may further comprise a surfactant (Page 8, Para. 3).

Claims 1-3, 6-8, 18-20, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (WO2011132641A1), hereinafter Hashimoto.
Regarding claims 1 and 18, Hashimoto teaches a material for forming an organic film (Page 4, Para. 1), comprising: a polymer (Page 4, Para. 1) having a structure shown by general formula (1A) of the instant claims (see formula 5-4 on Page 5) as a partial structure; and an organic solvent (Page 10, Para. 2).

    PNG
    media_image3.png
    92
    390
    media_image3.png
    Greyscale

Formula 5-4 of Hashimoto
Regarding claims 2, 3, 6, 19, 20, and 23, the limitations of the instant claims are clearly met by the structures shown above of formula 5-4 of Hashimoto (Page 5).
Regarding claim 7, Hashimoto further teaches (Page 10, Para. 2) that the organic solvent is a mixture of one or more organic solvents each having a boiling point of lower than 180 C (Top portion of paragraph 2; implied as having low boiling points by the later description of high boiling point solvents; exact boiling points include: ethylene glycol monomethyl ether - 124 C;  ethylene glycol monoethyl ether - 135 C; methyl cellosolve acetate - 144 C; ethyl cellosolve acetate - 156 C; etc.) and one or more organic solvents each having a boiling point of 180 C or higher ("high boiling point solvents"; exact boiling points include: propylene glycol monobutyl ether acetate - 224 C).
Regarding claim 8, Hashimoto further teaches that the material may further comprise a surfactant (Page 9, Para 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu (TW 201348296 A) as applied to claims 1, 2, 4, 6, 8, 18, 19, 21, and 23 above.
Regarding claims 5 and 22, Takamatsu further teaches that the polymer has a weight average molecular weight of 2,000 to 500,000 (Page 5, Para. 11). This overlaps with the claimed range for the values of 2,000 to 10,000.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the weight-average molecular weight of the resin A of Takamatsu to be 2,000 to 10,000. [In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)] (MPEP 2144.05)

Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (WO2011132641A1), hereinafter Hashimoto, as applied to claims 1-3, 6-8, 18-20, and 23 above.
Regarding claims 5 and 22, Takamatsu further teaches that the polymer has a weight average molecular weight of 1,000 to 200,000 (Page 4, Para. 1). This wholly encompasses the claimed range of 1,000 to 10,000.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the weight-average molecular weight of the polymer of Hashimoto to be 1,000 to 10,000. [In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)] (MPEP 2144.05)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu (TW 201348296 A) as applied to claims 1, 2, 4, 6, 8, 18, 19, 21, and 23 above, and further in view of Kori et al. (U.S. 2017/0184968 A1), hereinafter Kori.
Regarding claim 7, Takamatsu further teaches (Page 7, Para. 19) that the organic solvent  may be one or a mixture of solvents, including solvents having a boiling point of lower than 180 C (Ethylene Glycol Monoethyl Ether Acetate; BP = 156 C) and solvents having a boiling point of 180 C or higher (Diethylene Glycol Diethyl Ether; BP = 188 C). However, Takamatsu does not specifically teach a mixture of solvents having the specific combination of properties described above. Takamatsu does teach that the heat treatment may occur at 120 C to 250 C (Page 9, Para. 4).
Kori teaches a known compound for forming an organic film for planarization to manufacture a semiconductor apparatus ([0002]; analogous to the composition of Takamatsu). Kori further teaches that the thermal flowability of the organic film is improve through the use of an organic solvent which is a mixture of one or more organic solvents having a boiling point of lower than 180° C. and one or more organic solvents having a boiling point of 180° C. or higher ([0033]-[0034]). Kori teaches that, "This boiling point prevents an excessive evaporation rate at baking (heat treatment) due to low boiling point, providing sufficient thermal flowability. Moreover, the solvent having such a boiling point does not remain in the film without evaporating after baking due to high boiling point, and thus does not affect physical properties of the film, such as etching resistance." ([0079]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the solvent of Takamatsu to be a mixture of one or more organic solvents having a boiling point of lower than 180° C. and one or more organic solvents having a boiling point of 180° C. or higher, per the teachings of Kori. Solvents of both categories are allowed within the invention of Takamatsu, and Kori teaches that such a combination of boiling points allows for sufficient thermal flowability during heat treatment without the deterioration of physical properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/         Examiner, Art Unit 1737   /DUANE SMITH/                                               Supervisory Patent Examiner, Art Unit 1737